Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-25 and 33, drawn to a grain oriented electrical steel sheet.

Group II, claim(s) 26-32 and 34, drawn to method of making the grain oriented electrical steel sheet of Group I.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The shared special technical features between Group I and II are a grain oriented electrical steel sheet as recited in instant claim 16.
Such shared special technical feature is disclosed by Park (US 2018/0371576).
Park discloses a grain oriented electrical steel sheet comprising a silicon steel sheet including C at 0.05%, Si at 3.2%, Mn at 0.01%, Al at 0.03%, Sn at 0.05%, N at 0.004% by weight and Fe and other inevitable impurities, a MnO2 and MgO are coated on the surface of the steel sheet to form a primary film (i.e. instant claimed glass film includes a Mn-containing oxide) (paragraphs [0092]-[0096]), an insulating film formed on the primary film is well known (paragraph [0005]).
Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claimed invention is anticipated by or obvious over cited prior art Park.
During a telephone conversation with Marc Weiner on 05/17/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 16-25 and 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-32 and 34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 16-34 are pending.  Claims 16-25 and 33 are presented for this examination.  Claims 26-32 and 34 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/08/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections
Claims 16 and 33 are objected to because of the following informalities:  Instant claims 16 and 33 are substantially the same.  Appropriate correction is required to delete one of the claims 16 and 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 25 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park(US 2018/0371576 from IDS 09/08/2020) .
As for claims 16 and 33, Park discloses a grain oriented electrical steel sheet comprising a silicon steel sheet including C at 0.05%, Si at 3.2%, Mn at 0.01%, Al at 0.03%, Sn at 0.05%, N at 0.004% by weight and Fe and other inevitable impurities, a MnO2 and MgO are coated on the surface of the steel sheet to form a primary film (i.e. instant claimed glass film includes a Mn-containing oxide) (paragraphs [0092]-[0096]), an insulating film formed on the primary film is well known (paragraph [0005]).   Hence, Park anticipated instant claims 16 and 33.
As for claim 17, Park expressly discloses  Mn oxide produced in the primary film may be Mn3O4 (paragraph [0047]).
As for claims 18-19, the fact Park discloses part of Mn oxide is diffused and penetrate the steel (paragraph [0054]) and Mn oxide is coated on the surface of the steel sheet to form a primary film suggests instant claimed wherein clause.
As for claim 25, Park’s Example (paragraph [0092]) discloses Sn at 0.05%.
 
Claim(s) 16, 18-19 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB’334 (GB1279334 from IDS 09/08/2020).
As for claims 16 and 33, GB’334 discloses a grain oriented silicon steel sheet containing 2.89% by weight of Si and 0.05% by weight of Mn (Example 3 of Col 5 lines 30-35), mixed powder consisting of MnO and MgO was dissolved to form a slurry and uniformly coated on the surface of the steel sheet to form a uniform greyish vitreous film on both surfaces of the steel sheet and subsequently an insulative coating was coated on the surface of the film.  (Page 3) Hence, the greyish vitreous film supports instant claimed glass film includes a Mn-containing oxide.
 As for claims 18-19, the fact GB’334 discloses mixed powder consisting of MnO and MgO was dissolved to form a slurry and uniformly coated on the surface of the steel sheet to form a uniform greyish vitreous film on both surfaces of the steel sheet suggests instant claimed wherein clause.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Kamisaka (JP 2013108149A from IDS 09/08/2020).
As for claim 23, Park does not disclose instant claimed wherein clause.
Kamisaka discloses a grain oriented electromagnetic steel sheet comprising similar Si% as Park, an average grain size of secondary recrystallized grains of >=30 mm and <100 mm.  Hence, Kamisaka suggests instant claimed % of grain size of secondary recrystallized grains of >=30 mm and <100 mm.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Kamisaka’s an average grain size of secondary recrystallized grains of 30-100 mm, in the grain oriented steel sheet of Park for reduced iron loss (Page 5 of English translation)
As for claim 24, Kamisaka’s steel sheet is 0.1-0.2 mm. (Abstract) Kamisaka further discloses plate thickness 0.1-0.2 mm can have the effect of reducing eddy current loss.   That is, Kamisaka suggests steel sheet thickness is a result effective variable for reducing eddy current loss.
Hence, it would have been obvious to reduce steel sheet thickness of Park to 0.1-0.2 mm as disclosed by Kamisaka for the benefit of reducing eddy current loss.
See MPEP 2144.05 II.

 Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB’334 in view of Kamisaka (JP 2013108149A from IDS 09/08/2020).
As for claims 23-24, they are rejected for the same reason set forth in rejections of claims 23-24 above.
Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over GB’334 in view of Park.
As for claim 25, GB’334 does not expressly disclose chemical element as required by instant claim.
Park discloses a grain-oriented steel sheet with similar chemical element compositions 0.01-0.2% Cr, 0.001-0.005% S, 0.001-0.01% N as required by instant claim is well known in the art. (paragraph [0031]) to improve magnetic properties.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Cr, S and N amount as disclosed by Park, in the grain oriented steel sheet of GB’334 for improved magnetic properties. 
Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art can be found to disclose instant claims 20-21 required density of Mn-containing oxide in the grain-oriented steel sheet and diffracted intensity as required by instant claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733